DETAILED ACTION
This is a non-final office action on the merits.  Claims 21-40 are pending and addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/30/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 7/21/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/14/2021 is being considered by the examiner.
Non-English documents have been considered in as much as the translated portions and drawings provided (see MPEP 609).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 26, 28, 30-32, 34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 10, 11, 14, 17, 20 of U.S. Patent No. 10610315. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 7, 10, 11, 14, 17, 20 of U.S. Patent No. 10610315 contain all claim limitations of present claims 21, 26, 28, 30-32, 34.

Claims 22-24, 27  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 10, 11, 14, 17, 20 of U.S. Patent No. 10610315 in view of OHTA et al. (US 20140276056). 

wherein the display factor is an overlap of the first badge with a second badge displayed in the image of the field of view;
However, OHTA et al. teaches:
wherein the display factor is an overlap of the first badge with a second badge displayed in the image of the field of view;
(at least figs. 6A-10B [0131]-[0201], in particular [0143] discuss “The positions of such icons and individual information display area are appropriately changed depending on the contents of the moving image on the screen of the display portion 160 in FIG. 6A, as well as in FIGS. 6B to 10B”, discuss “The display control portion 148 (see FIG. 3) preferably acts to prevent the icons 212, 214 and the individual information display area 216 from overlapping with the blood vessel 220, the catheter 222, and the narrowed portion 224”, at least the marks of narrowed portion 224 reads on a second badge ) to prevent overlapping with other elements ([0143]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 4, 7, 10, 11, 14, 17, 20 of U.S. Patent No. 10610315 with wherein the display factor is an overlap of the first badge with a second badge displayed in the image of the field of view as taught by OHTA et al. to prevent overlapping with other elements.

Regarding claim 23, claims 1, 4, 7, 10, 11, 14, 17, 20 of U.S. Patent No. 10610315 do not explicitly teach:
wherein the display factor is an overlap of the first badge with an image of a second medical instrument in the image of the field of view;
However, OHTA et al. teaches:

(at least figs. 6A-10B [0131]-[0201], in particular [0143] discuss “The positions of such icons and individual information display area are appropriately changed depending on the contents of the moving image on the screen of the display portion 160 in FIG. 6A, as well as in FIGS. 6B to 10B”, discuss “The display control portion 148 (see FIG. 3) preferably acts to prevent the icons 212, 214 and the individual information display area 216 from overlapping with the blood vessel 220, the catheter 222, and the narrowed portion 224”) to prevent overlapping with other elements ([0143]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 4, 7, 10, 11, 14, 17, 20 of U.S. Patent No. 10610315 with wherein the display factor is an overlap of the first badge with an image of a second medical instrument in the image of the field of view as taught by OHTA et al. to prevent overlapping with other elements.

Regarding claim 24, claims 1, 4, 7, 10, 11, 14, 17, 20 of U.S. Patent No. 10610315 do not explicitly teach:
wherein the display factor is a viewport constraint for an imaging instrument capturing the field of view of the medical instrument;
However, OHTA et al. teaches:
wherein the display factor is a viewport constraint for an imaging instrument capturing the field of view of the medical instrument;
(at least figs. 6A-10B [0131]-[0201], in particular [0143] discuss “The positions of such icons and individual information display area are appropriately changed depending on the contents of the moving image on the screen of the display portion 160 in FIG. 6A, as well as in FIGS. 6B to 10B”, discuss “The display control portion 148 (see FIG. 3) preferably acts to prevent the icons 212, 214 and the individual 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 4, 7, 10, 11, 14, 17, 20 of U.S. Patent No. 10610315 with wherein the display factor is a viewport constraint for an imaging instrument capturing the field of view of the medical instrument as taught by OHTA et al. to prevent overlapping with other elements.

Regarding claim 27, claims 1, 4, 7, 10, 11, 14, 17, 20 of U.S. Patent No. 10610315 do not explicitly teach:
wherein the shift distance is based on a threshold interference distance between the first badge and a second badge displayed in the image of the field of view;
However, OHTA et al. teaches:
wherein the shift distance is based on a threshold interference distance between the first badge and a second badge displayed in the image of the field of view;
(at least figs. 6A-10B [0131]-[0201], in particular [0143] discuss “The positions of such icons and individual information display area are appropriately changed depending on the contents of the moving image on the screen of the display portion 160 in FIG. 6A, as well as in FIGS. 6B to 10B”, discuss “The display control portion 148 (see FIG. 3) preferably acts to prevent the icons 212, 214 and the individual information display area 216 from overlapping with the blood vessel 220, the catheter 222, and the narrowed portion 224”, at least the marks of narrowed portion 224 reads on a second badge ) to prevent overlapping with other elements ([0143]);
.

Claim 29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 10, 11, 14, 17, 20 of U.S. Patent No. 10610315 in view of Itkowitz et al. (US 2014/0055489). 
Regarding claim 29, , claims 1, 4, 7, 10, 11, 14, 17, 20 of U.S. Patent No. 10610315 do not explicitly teach:
wherein the processing unit is further configured to: responsive to the display factor, determine a revised shape for the first badge and display the first badge using the revised shape;
Itkowitz et al. teaches:
wherein the processing unit is further configured to: responsive to the display factor, determine a revised shape for the first badge and display the first badge using the revised shape (figs. 1-2, 4-7, [0020]-[0024], [0026]-[0038] discuss medical robot system 100, Console, left and right input devise 41, 42, robot arms 34, 36, 38, medical instruments/tools 33, 35, processor 43;  at least figs. 6-7 show the field of view; [0034]-[0036] discuss using icons 334, 335, 354 over images of medical instruments/tools 33, 35 to render/display tool information on each tool/medical instrument;   tool information include identification of numbers of robotics arms which are operatively coupled to the tools 33, 35, which input device/and or surgeon is operatively associated with the tool, such as the letter “L” to indicate the tool is operatively associated with the left input device 41;     [0035] discuss “The icons 334, 354 are placed over images of wrists 332, 352 of their respective tools 33, 35. Alternatively, they may be overlayed over 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 4, 7, 10, 11, 14, 17, 20 of U.S. Patent No. 10610315 with wherein the processing unit is further configured to: responsive to the display factor, determine a revised shape for the first badge and display the first badge using the revised shape as taught by Itkowitz et al. to render tool information.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 26, 28, 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itkowitz et al. (US 2014/0055489).
Regarding claim 21, Itkowitz et al. teaches:
a teleoperational assembly including a first manipulator configured to control movement of a first medical instrument (figs. 1-2, 4-7, [0020]-[0024], [0026]-[0038] discuss medical robot system 100, 
a processing unit including one or more processors (figs. 1-2, 4-7, [0020]-[0024], [0026]-[0038] discuss medical robot system 100, Console, left and right input devise 41, 42, medical instruments/tools 33, 35, processor 43), wherein the processing unit is configured to: 
	display an image of a field of view of a surgical environment (figs. 1-2, 4-7, [0020]-[0024], [0026]-[0038] discuss medical robot system 100, Console, left and right input devise 41, 42, robot arms 34, 36, 38, medical instruments/tools 33, 35, processor 43;  at least figs. 6-7 show the field of view); 
	display a first badge at a default location relative to an image of the first medical instrument in the image of the field of view, the first badge including first association information for the first medical instrument;
	first badge is icon/individual information display area;
	(figs. 1-2, 4-7, [0020]-[0024], [0026]-[0038] discuss medical robot system 100, Console, left and right input devise 41, 42, robot arms 34, 36, 38, medical instruments/tools 33, 35, processor 43;  at least figs. 6-7 show the field of view; [0034]-[0036] discuss using icons 334, 335, 354 over images of medical instruments/tools 33, 35 to render/display tool information on each tool/medical instrument;   tool information include identification of numbers of robotics arms which are operatively coupled to the tools 33, 35, which input device/and or surgeon is operatively associated with the tool, such as the letter “L” to indicate the tool is operatively associated with the left input device 41); 
	determine a display factor associated with the first badge; 
	responsive to the display factor, determine a shift distance between the default location and a shifted location; and 
	display the first badge at the shifted location;


Regarding claim 26, Itkowitz et al. teaches:
wherein the shift distance is in a linear direction aligned with a shaft of the first medical instrument (figs. 1-2, 4-7, [0020]-[0024], [0026]-[0038] discuss medical robot system 100, Console, left and right input devise 41, 42, robot arms 34, 36, 38, medical instruments/tools 33, 35, processor 43;  at least figs. 6-7 show the field of view; [0034]-[0036] discuss using icons 334, 335, 354 over images of medical instruments/tools 33, 35 to render/display tool information on each tool/medical instrument;   tool information include identification of numbers of robotics arms which are operatively coupled to the tools 33, 35, which input device/and or surgeon is operatively associated with the tool, such as the letter “L” to indicate the tool is operatively associated with the left input device 41;     [0035] discuss “The icons 334, 354 are placed over images of wrists 332, 352 of their respective tools 33, 35. Alternatively, they may be overlayed over other designated points of the working ends of the tools 33, 35, such as on shafts 331, 351 or end effectors 333, 353”)


wherein the processing unit is further configured to: responsive to the display factor, determine a revised size for the first badge and display the first badge using the revised size (figs. 1-2, 4-7, [0020]-[0024], [0026]-[0038] discuss medical robot system 100, Console, left and right input devise 41, 42, robot arms 34, 36, 38, medical instruments/tools 33, 35, processor 43;  at least figs. 6-7 show the field of view; [0034]-[0036] discuss using icons 334, 335, 354 over images of medical instruments/tools 33, 35 to render/display tool information on each tool/medical instrument;   tool information include identification of numbers of robotics arms which are operatively coupled to the tools 33, 35, which input device/and or surgeon is operatively associated with the tool, such as the letter “L” to indicate the tool is operatively associated with the left input device 41;     [0035] discuss “The icons 334, 354 are placed over images of wrists 332, 352 of their respective tools 33, 35. Alternatively, they may be overlayed over other designated points of the working ends of the tools 33, 35, such as on shafts 331, 351 or end effectors 333, 353”, [0037] discuss “As an example, the mere presence of the icon 335 over the image of the end effector 333 may indicate tool 33 is energized at the time. Alternatively, an icon such as a red dot over the image of the end effector of a tool may indicate the tool is energized at the time”, indicate that the icon 335 is alternatively be a red dot icon, and it can be seen that they are different size and shape)

Regarding claim 29, Itkowitz et al. teaches:
wherein the processing unit is further configured to: responsive to the display factor, determine a revised shape for the first badge and display the first badge using the revised shape (figs. 1-2, 4-7, [0020]-[0024], [0026]-[0038] discuss medical robot system 100, Console, left and right input devise 41, 42, robot arms 34, 36, 38, medical instruments/tools 33, 35, processor 43;  at least figs. 6-7 show the field of view; [0034]-[0036] discuss using icons 334, 335, 354 over images of medical instruments/tools 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itkowitz et al. (US 2014/0055489) in view of OHTA et al. (US 20140276056).
Regarding claim 21, Itkowitz et al. teaches:
a teleoperational assembly including a first manipulator configured to control movement of a first medical instrument (figs. 1-2, 4-7, [0020]-[0024], [0026]-[0038] discuss medical robot system 100, 
a processing unit including one or more processors (figs. 1-2, 4-7, [0020]-[0024], [0026]-[0038] discuss medical robot system 100, Console, left and right input devise 41, 42, medical instruments/tools 33, 35, processor 43), wherein the processing unit is configured to: 
	display an image of a field of view of a surgical environment (figs. 1-2, 4-7, [0020]-[0024], [0026]-[0038] discuss medical robot system 100, Console, left and right input devise 41, 42, robot arms 34, 36, 38, medical instruments/tools 33, 35, processor 43;  at least figs. 6-7 show the field of view); 
	display a first badge at a default location relative to an image of the first medical instrument in the image of the field of view, the first badge including first association information for the first medical instrument;
	first badge is icon/individual information display area;
	 (figs. 1-2, 4-7, [0020]-[0024], [0026]-[0038] discuss medical robot system 100, Console, left and right input devise 41, 42, robot arms 34, 36, 38, medical instruments/tools 33, 35, processor 43;  at least figs. 6-7 show the field of view; [0034]-[0036] discuss using icons 334, 335, 354 over images of medical instruments/tools 33, 35 to render/display tool information on each tool/medical instrument;   tool information include identification of numbers of robotics arms which are operatively coupled to the tools 33, 35, which input device/and or surgeon is operatively associated with the tool, such as the letter “L” to indicate the tool is operatively associated with the left input device 41); 
	determine a display factor associated with the first badge; 
	responsive to the display factor, determine a shift distance between the default location and a shifted location; and 
	display the first badge at the shifted location;


In addition and in the alternative, OHTA et al. teaches:
determine a display factor associated with the first badge; 
responsive to the display factor, determine a shift distance between the default location and a shifted location; and 
display the first badge at the shifted location;
(at least figs. 6A-10B [0131]-[0201], in particular [0143] discuss “The positions of such icons and individual information display area are appropriately changed depending on the contents of the moving image on the screen of the display portion 160 in FIG. 6A, as well as in FIGS. 6B to 10B”) to prevent overlapping with other elements ([0143]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Itkowitz et al. with determine a display factor associated with the first badge; responsive to the display factor, determine a shift distance between the default location and a 

Regarding claim 22, Itkowitz et al. does not explicitly teach:
wherein the display factor is an overlap of the first badge with a second badge displayed in the image of the field of view;
However, OHTA et al. teaches:
wherein the display factor is an overlap of the first badge with a second badge displayed in the image of the field of view;
(at least figs. 6A-10B [0131]-[0201], in particular [0143] discuss “The positions of such icons and individual information display area are appropriately changed depending on the contents of the moving image on the screen of the display portion 160 in FIG. 6A, as well as in FIGS. 6B to 10B”, discuss “The display control portion 148 (see FIG. 3) preferably acts to prevent the icons 212, 214 and the individual information display area 216 from overlapping with the blood vessel 220, the catheter 222, and the narrowed portion 224”, at least the marks of narrowed portion 224 reads on a second badge ) to prevent overlapping with other elements ([0143]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Itkowitz et al. with wherein the display factor is an overlap of the first badge with a second badge displayed in the image of the field of view as taught by OHTA et al. to prevent overlapping with other elements.

Regarding claim 23, Itkowitz et al. does not explicitly teach:
wherein the display factor is an overlap of the first badge with an image of a second medical instrument in the image of the field of view;

wherein the display factor is an overlap of the first badge with an image of a second medical instrument in the image of the field of view;
(at least figs. 6A-10B [0131]-[0201], in particular [0143] discuss “The positions of such icons and individual information display area are appropriately changed depending on the contents of the moving image on the screen of the display portion 160 in FIG. 6A, as well as in FIGS. 6B to 10B”, discuss “The display control portion 148 (see FIG. 3) preferably acts to prevent the icons 212, 214 and the individual information display area 216 from overlapping with the blood vessel 220, the catheter 222, and the narrowed portion 224”) to prevent overlapping with other elements ([0143]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Itkowitz et al. with wherein the display factor is an overlap of the first badge with an image of a second medical instrument in the image of the field of view as taught by OHTA et al. to prevent overlapping with other elements.

Regarding claim 24, Itkowitz et al. does not explicitly teach:
wherein the display factor is a viewport constraint for an imaging instrument capturing the field of view of the medical instrument;
However, OHTA et al. teaches:
wherein the display factor is a viewport constraint for an imaging instrument capturing the field of view of the medical instrument;
(at least figs. 6A-10B [0131]-[0201], in particular [0143] discuss “The positions of such icons and individual information display area are appropriately changed depending on the contents of the moving image on the screen of the display portion 160 in FIG. 6A, as well as in FIGS. 6B to 10B”, discuss “The display control portion 148 (see FIG. 3) preferably acts to prevent the icons 212, 214 and the individual 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Itkowitz et al. with wherein the display factor is a viewport constraint for an imaging instrument capturing the field of view of the medical instrument as taught by OHTA et al. to prevent overlapping with other elements.

Regarding claim 26, Itkowitz et al. teaches:
wherein the shift distance is in a linear direction aligned with a shaft of the first medical instrument (figs. 1-2, 4-7, [0020]-[0024], [0026]-[0038] discuss medical robot system 100, Console, left and right input devise 41, 42, robot arms 34, 36, 38, medical instruments/tools 33, 35, processor 43;  at least figs. 6-7 show the field of view; [0034]-[0036] discuss using icons 334, 335, 354 over images of medical instruments/tools 33, 35 to render/display tool information on each tool/medical instrument;   tool information include identification of numbers of robotics arms which are operatively coupled to the tools 33, 35, which input device/and or surgeon is operatively associated with the tool, such as the letter “L” to indicate the tool is operatively associated with the left input device 41;     [0035] discuss “The icons 334, 354 are placed over images of wrists 332, 352 of their respective tools 33, 35. Alternatively, they may be overlayed over other designated points of the working ends of the tools 33, 35, such as on shafts 331, 351 or end effectors 333, 353”)

Regarding claim 27, Itkowitz et al. does not explicitly teach:

However, OHTA et al. teaches:
wherein the shift distance is based on a threshold interference distance between the first badge and a second badge displayed in the image of the field of view;
(at least figs. 6A-10B [0131]-[0201], in particular [0143] discuss “The positions of such icons and individual information display area are appropriately changed depending on the contents of the moving image on the screen of the display portion 160 in FIG. 6A, as well as in FIGS. 6B to 10B”, discuss “The display control portion 148 (see FIG. 3) preferably acts to prevent the icons 212, 214 and the individual information display area 216 from overlapping with the blood vessel 220, the catheter 222, and the narrowed portion 224”, at least the marks of narrowed portion 224 reads on a second badge ) to prevent overlapping with other elements ([0143]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Itkowitz et al. with wherein the shift distance is based on a threshold interference distance between the first badge and a second badge displayed in the image of the field of view as taught by OHTA et al. to prevent overlapping with other elements.

Regarding claim 28, Itkowitz et al. teaches:
wherein the processing unit is further configured to: responsive to the display factor, determine a revised size for the first badge and display the first badge using the revised size (figs. 1-2, 4-7, [0020]-[0024], [0026]-[0038] discuss medical robot system 100, Console, left and right input devise 41, 42, robot arms 34, 36, 38, medical instruments/tools 33, 35, processor 43;  at least figs. 6-7 show the field of view; [0034]-[0036] discuss using icons 334, 335, 354 over images of medical instruments/tools 33, 35 to render/display tool information on each tool/medical instrument;   tool information include 

Regarding claim 29, Itkowitz et al. teaches:
wherein the processing unit is further configured to: responsive to the display factor, determine a revised shape for the first badge and display the first badge using the revised shape (figs. 1-2, 4-7, [0020]-[0024], [0026]-[0038] discuss medical robot system 100, Console, left and right input devise 41, 42, robot arms 34, 36, 38, medical instruments/tools 33, 35, processor 43;  at least figs. 6-7 show the field of view; [0034]-[0036] discuss using icons 334, 335, 354 over images of medical instruments/tools 33, 35 to render/display tool information on each tool/medical instrument;   tool information include identification of numbers of robotics arms which are operatively coupled to the tools 33, 35, which input device/and or surgeon is operatively associated with the tool, such as the letter “L” to indicate the tool is operatively associated with the left input device 41;     [0035] discuss “The icons 334, 354 are placed over images of wrists 332, 352 of their respective tools 33, 35. Alternatively, they may be overlayed over other designated points of the working ends of the tools 33, 35, such as on shafts 331, 351 or end effectors 333, 353”, [0037] discuss “As an example, the mere presence of the icon 335 over the image of 

Allowable Subject Matter
Claims 25, 33, 35-40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664